DETAILED ACTION
This Office action is in response to the application filed on 12 March 2021.
Claim 10 cancelled.
Claims 11-15 are new.
Claims 1-9, 11-15 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-15 rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN FAN CN 102413555 A.
As to claim 1, CHEN discloses substantially the invention as claimed, including a terminal (Figures 3-4, an User Equipment), comprising:
a receiving unit (Figure 1, the UE’s TRX) configured to receive signature information (receiving a set of signature sequences via E-HICH) for the terminal from a base station (Figures 3-4, a Base Station); and
(Figure 1, the UE’s processor) configured to determine a transmission power (a TPC command word) of the terminal according to the received signature information (the UE adjusting, based on a set of signature sequences including first and second commands, a base code rate expected receiving power maintained by the UE respectively, and performing joint power control on the standalone midamble and an E-PUCH according to the adjusted base code rate expected receiving power and the first adjustment amount, according to the formula 
PE-PUCH = Pe-base + L + βe , setting the transmit Power PE_PUCH of the E-PUCH; according to the formula PS = Pe-base + L + βS-pebase, setting the transmit power PS of the standalone midamble, Pe-base representing the base code rate expected receiving power, L representing the pathloss measured by the UE , the first adjustment amount being an adjustment amount βS-pebase of a standalone midamble with respect to Pe-base at different code rates and modulation modes, and βe representing the adjustment amount of the E-PUCH with respect to Pe-base at different code rates and modulation modes. And the UR periodically sending the midamble according to the periodically transmitted parameters and modulated transmit power) (Figures 1-6 and associated text).
As to claim 2, CHEN discloses, wherein the signature information includes power information, and the power information indicates information about the transmission power of the terminal (Figures 1-6 and associated text).
As to claim 3, CHEN discloses, wherein the control unit is further configured to determine the transmission power of the terminal according to a basic power of the terminal, a path loss compensation power of the terminal, a compensation power based on a modulation and coding scheme of the terminal, and a compensation power for (Figures 1-6 and associated text); the power information indicates adjustment information for at least one of the basic power, the path loss compensation power, the compensation power based on the modulation and coding scheme, and the compensation power for power control adjustment of uplink channels (Figures 1-6 and associated text).
As to claim 4, CHEN discloses, wherein the basic power includes a nominal power set by the base station for all terminals within a cell coverage of the base station, and a dedicated power for the terminal; the power information indicates adjustment information for the dedicated power of the [[user]] terminal (Figures 1-6 and associated text). 
As to claim 5, CHEN discloses, wherein the path loss compensation power is determined according to a path loss compensation parameter of the terminal and a downlink path loss of the terminal; the power information indicates adjustment information for the path loss compensation parameter of the terminal (Figures 1-6 and associated text).
As to claim 6, CHEN discloses, wherein the control unit is further configured to determine the adjustment information for at least one of the basic power, the path loss compensation power, the compensation power based on the modulation and coding scheme, and the compensation power for power control adjustment of uplink channels according to high layer parameters (Figures 1-6 and associated text).
As to claim 7, CHEN discloses a base station (Figure 1, a Base Station), comprising:
(Figure 1, the BS’s processor) configured to determine signature information (generating a set of signature sequences via E-HICH) for a terminal (Figure 1, the UE); and
a transmitting unit (Figure 1, the BS’s TRX) configured to transmit the determined signature information (transmitting said set of signature sequences via E-HICH) to the terminal (Figures 1-6 and associated text).
As to claim 8, CHEN discloses, wherein the signature information includes power information, and the power information indicates information about a transmission power (a TPC command word) of the terminal (Figures 1-6 and associated text).
Claims 9-15 correspond to the method claims of claims 1-6; therefore, they are rejected under the same rationale as in claims 1-6 shown above,
-----------------------------
Claims 1-9, 11-15 rejected under 35 U.S.C. 102(a)(2) as being anticipated by GOTOH et al. US 2021/0144715 A1.
As to claim 1, GOTOH discloses substantially the invention as claimed, including a terminal (Figure 1, the terminal apparatuses 20), comprising:
a receiving unit (Figure 1, the terminal Station’s TRX) configured to receive signature information (Multi-Access signature groups) for the terminal from a base station (Figure 1, the Base Station apparatuses 10) (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108]); and
a control unit (Figure 1, the terminal apparatus’ processor) configured to determine a transmission power of the terminal according to the received signature information (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134])
As to claim 2, GOTOH discloses, wherein the signature information includes power information, and the power information indicates information about the transmission power of the terminal (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134]).
As to claim 3, GOTOH discloses, wherein the control unit is further configured to determine the transmission power of the terminal according to a basic power of the terminal, a path loss compensation power of the terminal, a compensation power based on a modulation and coding scheme of the terminal, and a compensation power for power control adjustment of uplink channels of the terminal (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134], [136], [153]-[170]); the power information indicates adjustment information for at least one of the basic power, the path loss compensation power, the compensation power based on the modulation and coding scheme, and the compensation power for power control adjustment of uplink channels (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134], [136], [153]-[170].
As to claim 4, GOTOH discloses, wherein the basic power includes a nominal power set by the base station for all terminals within a cell coverage of the base station, and a dedicated power for the terminal; the power information indicates adjustment information for the dedicated power of the terminal (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134], [136], [153]-[170]. 
As to claim 5, GOTOH discloses, wherein the path loss compensation power is determined according to a path loss compensation parameter of the terminal and a downlink path loss of the terminal; the power information indicates adjustment (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134], [136], [153]-[170].
As to claim 6, GOTOH discloses, wherein the control unit is further configured to determine the adjustment information for at least one of the basic power, the path loss compensation power, the compensation power based on the modulation and coding scheme, and the compensation power for power control adjustment of uplink channels according to high layer parameters (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134], [136], [153]-[170].
As to claim 7, GOTOH discloses a base station (Figure 1, the Base Station apparatuses 10), comprising:
a control unit (Figure 1, the Base Station’s processor) configured to determine signature information (generating Multi-Access signatures) for a terminal (Figure 1, the terminal apparatuses 20) (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134], [136], [153]-[170]; and
a transmitting unit (Figure 1, the Base Station’s TRX) configured to transmit the determined signature information to the terminal (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134], [136], [153]-[170].
As to claim 8, GOTOH discloses, wherein the signature information includes power information, and the power information indicates information about a transmission power of the terminal (Figures 1-4, [76]-[77], [89], [98], [102], [105], [108], [131]-[134], [136], [153]-[170].
Claims 9-15 correspond to the method claims of claims 1-6; therefore, they are rejected under the same rationale as in claims 1-6
The prior art cited in this Office action are: CHEN FAN CN 102413555 A; GOTOH et al. US 2021/0144715 A1.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649